Title: [Monday April 27. 1778.]
From: Adams, John
To: 


      Monday April 27. 1778. Dined with Mr. Boulainvilliers, at his house in Passi, with Generals and Bishops and Ladies. In the Evening I went to the French Comedy, and happened to be placed in the Front Box very near to Voltaire, who was then upon his last Visit to Paris, and now attended the representation of his own Alzire. The Audience between the several Acts, called Out, Voltaire! Voltaire! Voltaire! and clapped and applauded him during all the intervals. The Aged Poet on Occasion of some extraordinary Applause arose and bowed respectfully to the Spectators. Although he was very far advanced in Age, had the Paleness of death and deep lines and Wrinkles in his face, he had at some times an eager piercing Stare, and at others a sparkling vivacity in his Eyes. They were still the Poets Eyes with a fine frenzy rolling. And there was yet much vigour in his Countenance. After the Tragedy, they acted the Tuteur, a Comedy or a Farce in one Act. This Theatre did not exceed that at Bourdeaux.
      I had not been a month, as yet, in France, nor three Weeks in Passi, but I had seized every moment that I could save, from Business, company or Sleep to acquire the language. I took with me the Book to the Theatre, and compared it line for Line and word for Word, with the pronunciation of the Actors and Actresses, and in this Way I found I could understand them very well. Thinking this to be the best course I could take, to become familiar with the language and its correct pronunciation, I determined to frequent the Theatres as often as possible. Accordingly I went as often as I could and found a great Advantage in it as well as an agreable Entertainment. But as Dr. Franklin had almost daily Occasion for the Carriage and I was determined the public should not be put to the Expence of another for me, I could not go so often as I wished. Another project occurred to me to familiarise the language, which was to keep a Journal in French. This was accordingly attempted and continued for a few days, but I found it took up too much of my time, and what was more decisive I was afraid to keep any Journal at all: For I had reason to believe, that the house was full of Spies, some of whom were among my own Servants, and if my Journal should fall into the hands of the Police, full of free remarks as it must be, to be of any value, it might do more Injury to my Country than mischief to me.
     